DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2021/00335803 as filed by Junhong et al. (hereinafter, Junhong).

Junhong teaches a method for fabricating a semiconductor structure.  Junhong teaches providing a to-be-etched layer 115 (see, for example, FIG. 1)  Junhong teaches forming a first sacrificial film 325 on the to-be-etched layer (see, for example, FIG.1).  Junhong teaches forming a plurality of discrete first sidewall spacers 345 and a plurality of sidewall trenches 331, 332 on the first sacrificial film. Junhong teaches the arrangement of the sidewall spacers creates a plurality of sidewall trenches including a first sidewall trench and a second sidewall trench, and a width of the second sidewall trench is greater than a width of the first sidewall trench (see, for example, FIG. 2 ).  Junhong teaches forming a second sidewall spacer 350 in the first sidewall trench to completely fill the first sidewall trench (see, for example, FIG. 4 and FIG.5 ).  Junhong teaches etching the first sacrificial film using the plurality of first sidewall spacers and the second sidewall spacer as an etching mask to form a plurality of discrete first sacrificial layers 110 on the to-be-etched layer (see, for example, FIG. 7 and FIG. 8).

Regarding claim 2, Junhong teaches the to-be-etched layer includes a multiple-layer structure, the multiple-layer structure including a substrate 100, a mask structure 225 on the substrate and a first stop layer 235 on the mask structure (see, for example, FIG. 1, FIG. 12 and FIG. 13).

Regarding claim 15, Junhong teaches after forming the plurality of first sacrificial layers, removing the second sidewall spacer and the plurality of first sidewall spacers (see, for example FIG. 7 and FIG. 8).

Allowable Subject Matter
Claims 3-14 and 16-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716